ORDER
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that FREDERIC C. RITGER, JR., of LONG BRANCH, who was admitted to the bar of this State in 1950 and who has been suspended from the practice of law since May 29, 1989, be disbarred, in light of his extensive disciplinary history, for failing to keep clients reasonably and accurately informed while misrepresenting of the status of the matter, in violation of RPC 1.4(a) and RPC 8.4(c), for failing to institute, prosecute, or litigate a matter, in violation of RPC 1.3 and RPC 1.1(a), and for practicing law without supervision, in 165iviolation of the Court’s Order of May 24, 1979;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted, and FREDERIC C. RITGER, JR., is hereby disbarred; and it is further
ORDERED that the name of FREDERIC C. RITGER, JR., be stricken from the roll of attorneys of this State, effective immediately; and it is further
*113ORDERED that FREDERIC C. RITGER, JR., be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by FREDERIC C. RITGER, JR., pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending the further Order of this Court; and it is further
ORDERED that FREDERIC C. RITGER, JR., comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
ORDERED that FREDERIC C. RITGER, JR., reimburse the Ethics Financial Committee for appropriate administrative costs.